 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWaverly-Cedar Falls Health Care, Inc. and Chauf-feurs, Teamsters and Helpers, Local Union No.238, a/w I.B. of T.C.W. & H. of A., AFL-CIO,' Petitioner. Case 18-RC-14443November 28, 1989DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 6, 1988, the Acting Regional Di-rector issued a Decision and Order in which he dis-missed the petition based on his finding that theEmployer's licensed practical nurses (LPNs) em-ployed as charge nurses were supervisors underSection 2(11) of the National Labor Relations ActThereafter, in accordance with Section 102 67 ofthe National Labor Relations Board's Rules andRegulations, the Petitioner filed with the Board atimely request for review of the Acting RegionalDirector's Decision and Order By order datedApril 14, 1989, the Board granted the request forreviewWe have considered the entire record in thiscase, including the Petitioner's and the Employer'sbriefs on review, and make the following findingsIThe Employe': operates a 100-bed intermediatenursing care facility in Cedar Falls, Iowa At thetime of the hearing, the Employer housed 86 pa-tients The facility consists of four wings, with twonursing stationsThe Employer's regional director, Rita Edwards,supervises the Employer's 10 Iowa facilities byproviding guidance with respect to finances,employer/employee relationships, and policy, pro-cedure, and safety implementation AdministratorJohn Studer has administrative responsibility overthe Employer's Cedar Falls facility Under Studerare the department heads, Director of NursingGladys Petersen and the assistant director of nurs-ing Petersen and the assistant director of nursingare registered nurses The Employer employs sevenLPNs and four med-aides The Employer also em-ploys approximately 35 aides and orderlies, whoperform direct patient care and are currently repre-sented by the International Union, United Automo-bile, Aerospace and Agricultural Workers ofAmerica, Local 838Employees are scheduled to provide patientswith 24-hour care, 7 days a week The LPNs,aides, and orderlies are assigned to one of the three'On November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that changeshifts each day 6 a m to 2 p m (day shift), 2 p mto 10 p m (night shift), or 10 p m to 6 a m (latenight shift) Two LPNs and eight aides or orderliesare assigned to the day shift, two LPNs and sevenaides or orderlies are assigned to the night shift,and one LPN and four aides or orderlies are as-signed to the late night shift Med-aides substitutefor LPNs The assistant director of nursing sched-ules the days and shifts worked by LPNs, med-aides, aides, and orderlies The administrator andthe director of nursing work during the week from8 a m to 5 p m The assistant director of nursingusually works during the week from 8 a m to 2 30p m, but had also worked the night shift duringthe weekend for the 3 months preceding the hear-ing Petersen stated that the assistant director ofnursing would stop working weekends when an-other LPN is hiredIIThe Petitioner seeks to represent a unit of sevenLPNs working as charge nurses The Employer,contrary to the Petitioner, contends that the LPNsare statutory supervisors The Acting Regional Di-rector found the LPNs to be supervisors, reasoningthat they are the only supervisory personnelpresent during evenings and on weekends, thatthey assign work, evaluate aides and orderlies,excuse absences, approve overtime, and send aidesand orderlies home without prior approval, andthat if they are not supervisors there would be anunrealistic ratio of 2 supervisors for 46 nursing de-partment employees Our review of the facts, as setforth below, convinces us that the LPNs do notpossess supervisory authority Thus, we reverse theActing Regional Director's decision and remandthe case to the Regional Director for further proc-essing in accordance with this decisionIIIAt the hearing, the Employer introduced intoevidence the LPNs' job description The descrip-tion clearly lists eight patient care areas, includingdirecting and rendering nursing care as a unitleader, informing the director of nursing of patientstatus, observing and reporting patient symptoms,providing physician-prescribed medicines and treat-ment, keeping records of observations and care,making daily rounds, ensuring that medications andtreatments conform to physician orders, and re-viewing patient care plans The LPNs' job descrip-tion also lists other nonpatient-care duties, includ-ing offering hiring recommendations, making em-ployee work assignments and changing duties tomeet patient needs, authorizing overtime, excusingemployees for good cause and securing replace-297 NLRB No 40 WAVERLY-CEDAR FALLS HEALTH CARE391ments, evaluating employees' job performances andcounseling employees, issuing warnings and suspen-sions when appropriate, following grievance proce-dures, attending supervisory meetings, involvementin training, enforcing the Employer's policies, as-sisting the director of nursing in implementing poli-cies, and other duties assigned by the director ofnursingAt the hearing, the Employer also introducedinto evidence the aides' and orderlies' job descrip-tion These employees provide primary basic per-sonal care to patients Aides and orderlies bathe,dress, feed, and turn patients, change linen, taketemperature, pulse, and blood pressure readings,and otherwise minister to the patient's needs Theyperform these duties independently or with mini-mal direction from the LPNs If an aide or orderlywishes to leave the facility for any reason duringthe shift and the administrator, the director of nurs-ing, and the assistant director of nursing are notpresent, he or she notifies the LPN Director ofNursing Petersen stated that LPNs can approveaides' and orderlies' requests to leave work if theyhave completed their work and the other aides andorderlies do not objectLPNs do not have authority to hire new employ-ees The director of nursing interviews all appli-cants Petersen ,estimated that LPNs made three orfour hiring recommendations when they knew theapplicants, but did not state that she followed theirrecommendations without regard to her interviewof the applicants Petersen provided one examplewhere LPNs made a termination recommendationduring an aide's probationary period After receiv-ing the recommendation, Petersen spoke with theaide and kept the aide on the floor Only after asecond recommendation did Petersen terminate theaideLPNs have evaluated aides and orderlies aftertheir 90-day probationary period, as well as annual-ly However, during the year preceding the hear-ing only the late night shift LPN had performed anevaluation The LPNs use a standard form, whichis also used by the director of nursing to evaluateLPNs The form covers nine categories with fivepossible ratings in each category Petersen statedthat she reviews the evaluations, speaks with theaides and orderlies, and can write additional com-ments or change the evaluations LPNs make norecommendations on these forms with respect toretention, discharge, probation, promotions, orraises There is no evidence that the terms and con-ditions of employment of aides or orderlies havebeen affected as a result of these evaluations Peter-sen testified that the purpose of the evaluations issimply to "strengthen the employee"LPNs participate in the Employer's disciplinarysystem by writing and signing oral and writtenwarnings on counseling forms, which are placed inthe aides' and orderlies' personnel files Thesewarnings consist of a factual account of an allegedincident of misconduct, but do not contain any dis-ciplinary recommendations Petersen stated thatafter a form is completed the LPN comes to her todiscuss what resolution should be taken Petersenacknowledged that she usually writes in the "reso-lution taken"Petersen also testified that after three violationsan employee can be terminated or suspended Noevidence was presented that the Employer auto-matically follows this disciplinary system Rather,the director of nursing apparently reviews eachcase and determines whether to implement disci-pline beyond the LPNs' warnings Twelve of the17 counseling forms introduced into evidence werenot marked whether the incident was the first,second, or third violation The Employer's employ-ee handbook lists a written verbal warning for afirst offense, a written warning or suspension for asecond offense, and a warning with 1-3 days' sus-pension for a third offense The handbook also lists13 grounds for immediate dismissal including arriv-ing to work under the influence of alcohol, cursing,abusing patients, and insubordinationIn addition to issuing written and oral warnings,LPNs can temporarily suspend an employee or tellan employee to punch out Three examples wereintroduced into evidence In one case, an aide wassent home for smelling of alcohol and was told tospeak with the director of nursing before returningto work In another case, an aide was sent homefor smelling of alcohol, but Regional Director Ed-wards extended the suspension for another 48hours pending an administrative 'investigation Inthe third case, an aide was sent home for smellingof alcohol and for cursing, but the director of nurs-ing counseled the aide and warned that anotherviolation would result in terminationThe assistant director of nursing schedules theaides, orderlies, med-aides, and LPNs LPNs callreplacements for absent aides and orderlies bystarting with part-time employees, who are at thebottom of the Employer's list Director of NursingPetersen stated that she, the assistant director ofnursing, and the department heads are on call 24hours a day Petersen was called the night beforethe hearing because an LPN could not find a re-placement for an aide Petersen admitted thatLPNs cannot alter shifts and cannot require aidesto come to work She stated that LPNs assignduties to aides using the activities daily list Peter-sen listed weighing, showering, taking tempera- 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtures, and changing linens as some of the assignedduties Petersen admitted that physicians record thetype of care and a patient's special concerns, andshe, with the department heads, prepares a patient'scare planIVThe Board will not exclude an individual fromvoting for a collective-bargaining representativeunless the record evidence establishes that the indi-vidual is, in fact, ineligible to vote Ohio MasonicHome, 295 NLRB 390, 393 (1989), and cases citedtherein We find here that the evidence does notestablish that the LPNs possess supervisory author-ityIt is undisputed that the charge nurses have noauthority to transfer, lay off, or recall employeesNeither do they effectively recommend suchaction The Acting Regional Director found, how-ever, that the LPNs are supervisors based on theireffective hiring and firing recommendations, theirevaluating and disciplining employees, their direct-ing and assigning employees' work, their grantingovertime, the supervisor/employee ratio, and theirbeing "in charge" during the night shifts and onweekendsA Hiring and Firing RecommendationsAlthough the record shows that the LPNs havemade hiring and firing recommendations, the direc-tor of nursing independently investigated and inter-viewed the aides before making the ultimate hiringor firing decision The Employer does not contendand the Acting Regional Director did not find thatthe director of nursing relied solely on the LPNs'recommendations without further inquiries There-fore, it cannot be said that the LPNs effectivelyrecommend hiring or firing Passavant HealthCenter, 284 NLRB 887, 891 (1987) Accordingly,we find that the LPNs' authority to recommendhiring or firing here' does not rise to the level ofstatutory supervisory authorityB Evaluation of EmployeesAlthough the record shows that the LPNs evalu-ate both probationary and nonprobationary em-ployees by assessing their performance in variousjob-related categories, it does not establish that theLPNs' evaluations of employee performance affectthose employees' job status In evaluating employ-ees, the LPNs do not recommend promotions,raises, discipline, or retention Furthermore, no evi-dence was presented showing that an employee'sjob status has been affected by an LPN's evalua-tion See Ohio Masonic, supra at 393, where theevaluation systems in Wedgewood Health Care, 267NLRB 525 (1983), and in Pine Manor NursingCenter, 270 NLRB 1008 (1984), were distinguishedIn Wedgewood, 267 NLRB at 526, the nurses werefound to be supervisors in part because poor eval-uations resulted in personnel action In Pine Manor,270 NLRB at 1009, the nurses were also found tobe supervisors in part because poor evaluationscould effectively mandate a discharge and goodevaluations were used to reward employeesThe authority simply to evaluate employeeswithout more is insufficient to establish supervisorystatus Passavant, 284 NLRB 888, 891 Because wefind that the LPNs' evaluations have not beenshown to have an effect on the aides' and orderlies'job status, we find that the LPNs' preparation ofevaluations does not support a finding of superviso-ry authorityC Discipline of EmployeesThe record establishes that LPNs play a role inthe Employer's disciplinary system by issuing oraland written warnings These warnings consist offactual accounts of the alleged incidents of miscon-duct, but do not recommend any further discipli-nary action Rather, the LPN consults with the di-rector of nursing about the resolution to be taken,and the director of nursing writes in the resolutiontaken This participation by the director of nursingindicates that the warnings do not automaticallylead to any further discipline or adverse actionagainst the employee, although they are placed inthe employee's personnel file Further, there is nodefined progressive disciplinary scheme becausethe warnings, without more, do not affect jobstatus See Passavant, supra, distinguishing Con-course Village, Inc , 276 NLRB 12 (1985), wherethe employer's express policy provided that receiptof three written warnings automatically resulted intermination Here the LPNs do not usually list thenumber of the offense on the warning, and the Em-ployer's employee handbook and the director ofnurses' testimony conflict as to what happens afterthe third offense Also, it is undisputed that theLPNs consult with the director of nursing before aresolution is takenThe mere authority to issue oral and writtenwarnings that do not alone affect job status doesnot constitute supervisory authority Ohio Masonic,supra, Passavant, supra, Beverly Manor ConvalescentCenter, 275 NLRB 943, 945 (1985)LPNs have the authority to require aides and or-derlies to punch out, a temporary suspension Inthe three cases in evidence, the LPN smelled alco-hol In one case, the aide had to speak with the di-rector of nursing before returning to work In an-other, the Regional Director extended the suspen- WAVERLY-CEDAR FALLS HEALTH CARE393sion for another 48 hours pending her investigationIn the third case, the aide also cursed and the di-rector of nursing spoke with the aide and warnedthat another violation would result in terminationThis evidence does not establish supervisory au-thority on the part of the LPNsThe Board has held that authority that is limitedto taking action in response to flagrant violations,such as being drunk, is insufficient by itself to es-tablish supervisory status Phelps Community Medi-cal Center, 295 NLRB 486 (1989), and cases citedtherein Also, where suspensions are taken in con-nection with patient care and the action is reviewa-ble by the director of nursing, such authority is in-sufficient to establish supervisory status Phelps,supra at 491 Here, it is obvious the aides' condi-tion could have affected the quality of patient care,and the director of nursing or the regional directorreviewed the incident The Employer's employeehandbook indicates that the Employer considersdrinking alcohol and cursing as flagrant violations,because they are grounds for immediate termina-tion However, because LPNs cannot terminateemployees, their closest alternative is to send theemployee home Therefore, we find that the evi-dence is inadequate to establish that the LPNs ex-ercise independent judgment sufficient to support afinding of supervisory statusD Assigning and Directing Employees' WorkThe assistant director of nursing assigns LPNs,med-aides, aides, and orderlies to their shifts TheLPNs have no authority to change these assign-ments The only situation in which LPNs changeemployees' working hours is in case of sickness oremergency Although LPNs call in replacements,this does not indicate that they exercise independ-ent judgment LPNs call replacements by followingthe Employer's standing policy to use employeesfrom the Employer's call-in list, starting with part-time employees Further, the director of nursingand the assistant director of nursing are called ifthe LPN cannot find a replacement from the listAccordingly, we find that the LPNs' assignment ofemployees is routine, not requiring independentjudgmentWe further find that the LPNs' day-to-day direc-tion of the aides and orderlies is also routineMoreover, we find that the direction is primarily inconnection with patient care Beverly Manor, 275NLRB at 944-947 To the extent that LPNs directaides and orderlies, they do so in routine patientcare areas such as bathing patients, taking tempera-tures, changing linens, and weighing patientsLPNs instruct aides and orderlies following the ac-tivities daily list, which is derived from the physi-cian's orders and the director of nursmg's and de-partment heads' care plan LPNs also ask aides andorderlies not to take breaks or to postpone breaks,but with the purpose of ensuring that there issomeone available to administer to a patient's needTherefore, we find that the LPNs' direction of em-ployees' work and granting breaks does not alignthe LPNs with the Employer, but solely involvespatient care We also find that any judgment exer-cised by the LPNs with regard to directing workand granting time off is routine and in furtheranceof patient care, rather than supervisory judgmenton behalf of the EmployerE Other FactorsLPNs initial timecards, and the director of nurs-ing stated that LPNs have authority to authorizeovertime However, there is no evidence about anyspecific case where an LPN granted overtime, orthe circumstances under which an LPN grantedovertime Thus, there is insufficient evidence thatLPNs exercise supervisory judgment on behalf ofthe Employer in scheduling overtimeThe Board has examined other secondary fac-tors, such as the ratio of supervisors to employees,in determining supervisory status Phelps, supra at492 The administrator, the director of nursing, andthe assistant director of nursing are supervisorsover the nursing department Therefore, if theLPNs are found not to be supervisors there wouldbe 3 supervisors over approximately 46 nursing de-partment employees, a ratio of 1 supervisor to ap-proximately 15 employees If the LPNs are foundto be supervisors, there would be 10 supervisorsover approximately 39 employees, a ratio of 1 su-pervisor to approximately 4 employees Either ratiowould be arguably unreasonable Therefore, wefind that the ratio of supervisors to employees inthe instant case is not a dispositive factor for deter-mining supervisory status Phelps, supraThe Acting Regional Director relied heavily onthe fact that the late night and weekend LPNs are"in charge" of the facility However, the directorof nursing, the assistant director of nursing, and theother department heads are on-call 24 hours a dayAs indicated by Director of Nursing Petersen, theLPNs call her or the assistant director of nursingwhen the LPN has problems that cannot be re-solved following the Employer's usual or writtenprocedures, such as the inability to find a replace-ment from the Employer's call-in list Also, Peter-sen admitted that she reviews -the employees' workand reviews the employees' and patients' reportsTherefore, it appears the LPNs do not have to ex-ercise independent judgment unrelated to patientcare during the times that they are "in charge" 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBased on the foregoing, we find that the LPNsdo not exercise independent judgment in regard toany of the factors establishing supervisory statusunder Section 2(11) of the Act, and that LPNs arenot supervisors under the Act 22 The Employer also argues that the LPNs are managerial employeesThe Acting Regional Director did not address this Issue since he foundthe LPNs to be supervisors We find that the LPNs' duties are routine,that they do not require significant Independent discretion, and, in anyevent that they do not Involve the formulation and effectuation of em-ployer policies The only additional evidence presented in this regard isthat the LPNs order supplies when there are unexpected shortages How-ever, the director of nursing is primarily responsible for ordering regularsupplies, and must authorize payment for the supplies Also, two LPNsattended an unemployment hearing with the director of nursing and theadministrator There is no evidence that the LPNs performed any mana-ORDERThe Acting Regional Director's decision is re-versed, the petition filed in Case 18-RC-14443 bythe Chauffeurs, Teamsters, and Helpers, LocalUnion No 238, a/w I B of TCW & H of A,AFL-CIO is reinstated, and Case 18-RC-14443 isremanded to the Regional Director for further ap-propriate actiongerial duty at the hearing LPNs and med-aides attend a monthly meetingwith the director of nursing, where they discuss scheduling, new informa-tion, following up on assignments to aides, and discipline of aides Thereis no evidence that LPNs formulate or effectuate employer policies at themonthly meeting Accordingly, we find the LPNs are not managerial em-ployees